1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al 8,367,211 in view of Japanese Patent 2004-122,608 essentially for reasons of record noting the following.
It is rather clear that the instant arrangement is taught in JP -608.  The layers 5 and 4 that applicant characterizes as a metal oxide film and a translucent plastic film, respectively, actually constitute a gas barrier vapor deposited film 6, which is submitted to be the instant barrier layer.  It is clear that the instant structure of first adhesive layer (8), first barrier layer (6), photochromic layer (2), second barrier layer (6) and second adhesive layer (8) are shown as being arranged in succession and directly adjacent to each other as set forth in claim 1.  Applicant is directed to Figure 2, as noted in the first action, where these layers can be clearly seen going from the top of the structure to the bottom, with substrate layers (7) surrounding the laminated film layers. 
2.Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. Applicant suggests that JP -608 discloses a “highly complex layer sequence of nine layers” in Figure 2 and that such would not teach or suggest—and is not—the instant layer sequence.  However, when one realizes that the outermost layers (7) are the substrate itself, then the sequence becomes 7 layers.  Further, when one realizes that the barrier layers are made up of two layers, then the sequence becomes the instant sequence.  With all due respect, it is not difficult to envision the instant sequence from JP -608 since the reference does in fact teach the instant sequence, contrary to applicant’s comments. A comparison of instant Figure 2 with Figure 2 of JP -608 should be made and such would indicate that the same layer sequence is being shown in each figure.     
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742